Exhibit 10.2


[Jazz Pharmaceuticals Letterhead]










 
 
March 24, 2018


Karen Smith
Jazz Pharmaceuticals, Inc.
3170 Porter Drive
Palo Alto, CA 94304


Re:    Transition and Separation Agreement


Dear Karen:
This letter sets forth the terms of the transition and separation agreement (the
“Agreement”) between you and Jazz Pharmaceuticals, Inc. (the “Company”).
1.Separation Date; Transition Employment Period; Final Base Salary and Vacation
Pay-Out. If you sign, date, and return this Agreement to the Company by 5 pm on
March 26, 2018, your employment with the Company will end effective as of May
31, 2018 (the “Separation Date”). During your continued employment from the date
that you are provided this Agreement through the Separation Date (the
“Transition Employment Period”), you will continue to report to the President
and Chief Operating Officer (“COO”), and you will engage in such work
activities, and operate in such capacity, as the COO directs. Effective as of
April 2, 2018, your position title will change from EVP, R&D and CMO, to the
title of EVP, Special Projects. You will continue to receive your regular base
salary payments and the benefits coverage in which you are currently enrolled,
and your equity awards will continue to vest on their normal schedules. You will
be expected to work remotely on a regular basis, provided that, you will be
available to come into the office if requested for in-person meetings or other
in-person activities. During the Transition Employment Period, you must continue
to act professionally and to maintain positive internal and external
communications about your employment and planned departure from the Company
(including complying with Sections 8 and 9 of this Agreement), and you must
materially comply with the terms of this Agreement and all applicable policies
and procedures; in the event that you fail to meet all of these requirements,
then the Company may accelerate the Separation Date to an earlier date and you
shall not be entitled to receive the Severance Benefits set forth herein. In
addition, if you intend to commence employment with a new entity prior to June
1, 2018, you shall tender your resignation to the Company (providing at least
ten (10) business days’ advance notice) and the Separation Date will be
accelerated to the effective date of your resignation; if that occurs, you will
remain eligible for the Severance Benefits, provided that the Severance
Conditions (defined below) are fully satisfied. On the Separation Date, the
Company will pay your final base salary through the Separation Date and any
accrued and unused vacation as of the Separation Date, subject to standard
payroll deductions and withholdings.






--------------------------------------------------------------------------------


March 24, 2018
Karen Smith




2.Severance Benefits. Although the Company is not otherwise required to provide
severance benefits, if you fully satisfy the Severance Conditions, then you will
receive the severance benefits discussed below (the “Severance Benefits”). The
“Severance Conditions” are as follows: (i) you must timely enter into this
Agreement (as discussed in Section 1); (ii) on the Separation Date or within
twenty-one (21) days thereafter, you must sign, date and return the Release
Agreement attached as Exhibit A, and you must not subsequently revoke the
Release Agreement; (iii) you must materially comply with all of your obligations
under this Agreement; and (iv) you must materially comply with all of your
obligations under your Confidentiality Agreement (as defined below).
(a)Severance Payment. The Company will pay you a lump sum severance payment in
the amount of $315,000.00, which is equivalent to seven (7) months of your base
salary, subject to required payroll deductions and withholdings (the “Severance
Payment”). The Severance Payment will be paid to you within ten (10) business
days from the later of the following: (i) the Separation Date, and (ii) the
Effective Date of the Release Agreement (as defined therein).
(b)Health Insurance. Under the terms of the Company’s group health insurance
plan, your group health insurance coverage will terminate at the end of the
calendar month in which your employment ends (which is anticipated to be the
month of May). To the extent provided by the federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), and by the Company’s
current group health insurance policies, you will be eligible to continue your
group health insurance benefits thereafter by timely electing COBRA continuation
coverage. You will receive a notice of your COBRA rights and obligations,
including instructions for electing COBRA coverage, within the timing required
by law. If you timely elect COBRA coverage and continue to be eligible for such
coverage, the Company will pay your COBRA premiums for the time period from the
Separation Date through December 31, 2018 (the “COBRA Payment Period”),
including the premium for your covered dependents. Notwithstanding the
foregoing, the Company’s obligation to pay your COBRA premiums will end earlier
if you fail to satisfy any of the Severance Conditions or you obtain new
employment through which you are eligible for group health insurance benefits
during the COBRA Payment Period. You must promptly inform the Company’s Human
Resources department in writing if you obtain new employment through which you
are eligible for group health insurance benefits prior to December 31, 2018.
After the COBRA Payment Period, you are solely responsible for payment of your
COBRA premiums if you wish to continue your COBRA coverage
3.Equity Awards. On the Separation Date, vesting of any outstanding stock
options that you have to purchase ordinary shares of Jazz Pharmaceuticals plc
and of any outstanding Jazz Pharmaceuticals plc restricted stock unit awards
that have been issued to you will cease, and any unvested portion of such
options or unvested restricted stock unit awards will terminate. You will be
able to exercise any vested portion of such options under the terms of your
stock option agreement(s) with Jazz Pharmaceuticals plc and the applicable
Equity Incentive Plan(s).


2

--------------------------------------------------------------------------------

March 24, 2018
Karen Smith




4.Confidential Information and Inventions Agreement. You acknowledge and
reaffirm your continuing obligations under your previously signed Employee
Confidential Information and Inventions Agreement (the “Confidentiality
Agreement”), a copy of which is attached as Exhibit B.
5.Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive any
additional compensation, severance or benefits prior to, on or after the
Separation Date, including but not limited to any bonus payment or incentive
compensation, with the exception of any vested benefits you may have under the
express terms of a written ERISA-qualified benefit plan (e.g., 401(k) account).
6.Expense Reimbursements. During the Transition Employment Period, you will
remain eligible for reimbursement of properly documented business expenses as
provided under the Global Travel & Expense Policy (“T&E Policy”). You agree
that, prior to the Separation Date, you will submit your final documented
expense reimbursements via Concur consisting of any and all outstanding business
expenses, including your reconciliation of any outstanding charges on your
Company credit card (whether such charges are personal or business in nature).
The Company agrees that it will promptly reimburse you for any outstanding
documented business expenses under the terms of the T&E Policy, and, to the
extent applicable, you agree to reimburse the Company for any outstanding
personal charges on your corporate credit card. Moreover, consistent with its
obligations under California law, the Company will indemnify you for any
out-of-pocket costs or damages or liabilities you may incur with respect to any
dispute it may have with any other entity that arose from events during the term
of your employment with the Company, including reimbursing you for reasonable
out-of-pocket expenses you may incur in connection with any such dispute
(excluding forgone wages, salary, or other compensation).
7.Return of Company Property. By the close of business on the Separation Date
(or earlier, if requested by the Company), you agree to return to the Company
all Company documents (and all copies thereof, except as provided below) and
other Company property that you have in your possession or control, including,
but not limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information
including contact information stored in your Company Outlook account, tangible
property (including, but not limited to, computers), credit cards, entry cards,
identification badges and keys; and, any materials of any kind that contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof). You agree that you will make a diligent search to locate
any such documents, property and information.  Prior to your return of the
Company’s electronic devices (including laptop, mobile phone and iPad), you must
delete from these devices any information of other entities contained on such
devices which are not related to the Company or its business (for example, any
information of entities for which you hold external roles or positions);
additionally, you may retain copies of your personal information including
personal emails and personal contact information. In addition, if you have used
any personally owned computer, server, e-mail system, mobile phone, portable
electronic device (e.g., smartphone, iPad or the like)


3

--------------------------------------------------------------------------------

March 24, 2018
Karen Smith




(collectively, “Personal Systems”) to receive, store, prepare or transmit any
Company confidential or proprietary data, materials or information, then no
later than the Separation Date, you will permanently delete and expunge all such
Company confidential or proprietary information from such Personal Systems
without retaining any copy or reproduction in any form. 
8.Confidentiality. The provisions of this Agreement, and the discussions between
you and the Company concerning this Agreement, will be held in strictest
confidence by you and you will not publicize or disclose them in any manner
whatsoever; provided, however, that: (a) you may disclose this Agreement in
confidence to your immediate family; (b) you may disclose this Agreement in
confidence to your attorneys, accountants, auditors, tax preparers, and
financial advisors; (c) you may disclose this Agreement insofar as such
disclosure may be necessary to enforce its terms; (d) you may disclose this
Agreement, and any other documents or information (without notice to the
Company), when communicating with the Equal Employment Opportunity Commission,
the Department of Labor, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (“Governmental
Agencies”), or in the course of an investigation or proceeding that may be
conducted by any Government Agency; and (e) you may disclose this Agreement to
the extent required by the legal process (including in response to a subpoena).
Due to your status as a Named Executive Officer, the Company will (a) pursuant
to a Form 8-K filing and certain other filings with the Securities and Exchange
Commission, each within the timing required by law, disclose a brief description
of the cessation of your employment and the terms of this Agreement, and the
amounts payable to you hereunder; and (b) pursuant to a Company periodic report
filing with the Securities and Exchange Commission within the timing required by
law, file a copy of this Agreement. Once the Agreement becomes publicly
available, you may disclose its terms. Nothing in this provision or this
Agreement is intended to prohibit or restrain you in any manner from making
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation.
9.Nondisparagement; Communications Regarding Departure; Responses to Job
Reference Inquiries. You represent that you have not previously, and you agree
that you will not at any time, disparage the Company, Jazz Pharmaceuticals plc,
or any of each of their respective officers, directors, employees, shareholders,
subsidiaries, affiliates, or agents, in any manner likely to be harmful to any
of them or their business, business reputation or personal reputation. In
addition, the Company agrees to instruct the members of the Executive Committee
and Board of Directors of Jazz Pharmaceuticals plc not to disparage you in any
manner likely to be harmful to you or your business reputation or personal
reputation. Both you and the Company agree that our communications discussing
reasons for your departure will be consistent with the departure messaging as
discussed with you, and you will be given the opportunity to review and provide
input concerning the draft external and internal (Company-wide) announcements
concerning your departure, prior to their finalization by the Company. With
respect to employment verification or employment reference inquiries, the
Company will follow its policies contained in the U.S. Employee Handbook by
providing an official confirmation or verification from the Human Resources
department confirming your dates of employment and


4

--------------------------------------------------------------------------------

March 24, 2018
Karen Smith




job title. Notwithstanding the foregoing, all parties may respond accurately and
fully to any question, inquiry or request for information in the course of a
government investigation or when required by legal process (including in
response to a subpoena). In addition, nothing in this provision or this
Agreement is intended to prohibit or restrain you in any manner from making
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation.
10.No Voluntary Adverse Action; Cooperation. You agree that you will not
voluntarily assist any other person in bringing or pursuing any claim or action
of any kind against the Company, Jazz Pharmaceuticals plc, or any subsidiaries
of either entity, or any of either of their officers, directors, employees or
agents. Notwithstanding the foregoing, you may cooperate with, or participate in
any proceeding before, any Governmental Agency or as required by compulsion of
law. In addition, you agree to cooperate fully with the Company, Jazz
Pharmaceuticals plc, and affiliated entities, in connection with the actual or
contemplated defense, prosecution, or investigation of any claims or demands by
or against third parties (e.g., demands to produce documents or testimony
pursuant to subpoena), or other matters arising from events, acts, or failures
to act that occurred during the period of your employment by the Company. Such
cooperation includes, without limitation, making yourself available to the
Company upon reasonable notice, without subpoena, to provide truthful and
accurate information in witness interviews with the Company or its counsel, and
in deposition and trial testimony. The Company will reimburse you for reasonable
out-of-pocket expenses you may incur in connection with any such cooperation
(excluding forgone wages, salary, or other compensation) and will make
reasonable efforts to accommodate your scheduling needs.
11.Release of Claims.
(a)General Release. Except as otherwise set forth in this Agreement, you hereby
generally and completely release the Company, Jazz Pharmaceuticals plc, and
their respective current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) of and from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to your signing of this Agreement
(collectively, the “Released Claims”).
(b)Scope of Released Claims. The Released Claims include, but are not limited
to: (i) all claims arising out of or in any way related to your employment with
the Company, or the termination of that employment; (ii) all claims related to
your compensation or benefits from the Company or any of the Company’s parent or
subsidiary entities or affiliates, including salary, bonuses, commissions,
vacation pay, expense reimbursements, severance pay, fringe benefits, stock,
stock options, or any other ownership interests in the Company or any of the
Company’s parent or subsidiary entities or affiliates; (iii) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (iv) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation


5

--------------------------------------------------------------------------------

March 24, 2018
Karen Smith




of public policy; and (v) all federal, state, and local statutory claims,
including claims for discrimination, harassment, retaliation, attorneys’ fees,
or other claims arising under the federal Civil Rights Act of 1964 (as amended),
the federal Americans with Disabilities Act of 1990, the federal Family and
Medical Leave Act (as amended), the California Family Rights Act (as amended),
the California Fair Employment and Housing Act (as amended), the Pennsylvania
Equal Pay Law, the Pennsylvania Wage Payment and Collection Law, the City of
Philadelphia Fair Practices Code, and the Pennsylvania Human Relations Act.
(c)Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; or (ii) any rights
which are not waivable as a matter of law. You understand that nothing in this
Agreement limits your ability to file a charge or complaint with any
Governmental Agency. While this Agreement does not limit your right to receive
an award for information provided to the Securities and Exchange Commission, you
understand and agree that, to the maximum extent permitted by law, you are
otherwise waiving any and all rights you may have to individual relief
(including any monetary awards) based on any claims that you have released and
any rights you have waived by signing this Agreement. You hereby represent and
warrant that, other than the Excluded Claims, you are not aware of any claims
you have or might have against any of the Released Parties that are not included
in the Released Claims.
(d)Section 1542 Waiver. You acknowledge that you have read and understand
Section 1542 of the California Civil Code which reads as follows: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.” You hereby expressly waive and relinquish all rights and benefits under
that section and any law of any jurisdiction of similar effect with respect to
your release of any claims hereunder, including but not limited to any unknown
or unsuspected claims.
12.General. This Agreement, including its Exhibits, constitutes the complete,
final and exclusive embodiment of the entire agreement between you and the
Company with regard to this subject matter. It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company. This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns. If any provision of this Agreement
is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable to the fullest extent permitted by law, consistent with the intent
of the parties. Electronic signatures, including signatures on PDF transmitted
electronically, will qualify as original signatures. This Agreement will be
deemed to


6

--------------------------------------------------------------------------------

March 24, 2018
Karen Smith




have been entered into and will be construed and enforced in accordance with the
laws of the State of California without regard to conflicts of law principles.
[Rest of page intentionally blank.]


7

--------------------------------------------------------------------------------

March 24, 2018
Karen Smith




If this Agreement is acceptable to you, please sign and date it below, and
return the fully signed Agreement by no later than 5 pm PDT on Monday, March 26,
2018. The fully signed Agreement may be returned in person or by email (via
signed PDF) sent to me, Matt Ford, or Dan Swisher.
In addition, as discussed herein, as a condition of your eligibility for the
Severance Benefits, on the Separation Date or within twenty-one (21) days
thereafter, you must sign, date and return the Release Agreement attached as
Exhibit A, and you must not revoke it.
We look forward to continuing to work with you during the Transition Employment
Period, and I wish you the best in your future endeavors.
Sincerely,

 
Jazz Pharmaceuticals, Inc.
  
By:
/s/ Heather P. McGaughey
 
 
Heather McGaughey
 
 
SVP, Human Resources

Exhibit A - Release Agreement
Exhibit B - Employee Confidential Information and Inventions Agreement





 
Reviewed, Understood, and Agreed:
  
/s/ Karen Smith
 
Karen Smith
 
 
 
March 26, 2018
 
Date











8

--------------------------------------------------------------------------------


March 24, 2018
Karen Smith




Exhibit A
Release Agreement
(To be signed and returned on the Separation Date or within 21 days after)


I am entering into this Release Agreement (“Release”) pursuant to the terms of
the Transition and Separation Agreement between me and Jazz Pharmaceuticals,
Inc. (the “Company”). In exchange for the Severance Benefits, and except as
otherwise set forth in this Release, I hereby generally and completely release
the Company, Jazz Pharmaceuticals plc, and their respective current and former
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) of and from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions occurring prior
to my signing this Release (collectively, the “Released Claims”).
The Released Claims include, but are not limited to: (1) all claims arising out
of or in any way related to my hiring by the Company, my employment with the
Company, or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company or any of the Company’s parent or
subsidiary entities or affiliates, including salary, bonuses, commissions,
vacation pay, expense reimbursements, severance pay, fringe benefits, stock,
stock options, or any other ownership interests in the Company or any of the
Company’s parent or subsidiary entities or affiliates; (3) all claims for breach
of contract, wrongful termination, and breach of the implied covenant of good
faith and fair dealing; (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), the federal Family and Medical
Leave Act (as amended) (“FMLA”), the California Labor Code (as amended), the
California Fair Employment and Housing Act (as amended), the California Family
Rights Act, the Pennsylvania Equal Pay Law, the Pennsylvania Wage Payment and
Collection Law, the City of Philadelphia Fair Practices Code, and the
Pennsylvania Human Relations Act.
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (1) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the charter, bylaws, or operating agreements of the Company,
or under applicable law; or (2) any rights which are not waivable as a matter of
law. In addition, nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or any other government agency. I
understand that while this Release does not limit my right to receive an award
for information provided by the Securities and Exchange Commission, I am
otherwise waiving my right to any monetary benefits in connection with any such
claim, charge or proceeding. I hereby represent and warrant that, other than the
Excluded Claims, I am not aware of any claims I have or might have against any
of the Released Parties that are not included in the Released Claims.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (1) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (2) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (3) I have up to twenty-one (21) days from the
Separation




--------------------------------------------------------------------------------

March 24, 2018
Karen Smith




Date to consider this Release; (4) I have seven (7) days following the date I
sign this Release to revoke it by providing written notice to the Company’s
Legal & Compliance Department in Palo Alto, California to the attention of Ann
Polus, Senior Corporate Counsel, Global Human Resources; and (5) the Release
will not be effective until the date upon which the revocation period has
expired unexercised, which will be the eighth day after I sign this Release
Agreement (“Effective Date”).
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder, including but not limited to any unknown or unsuspected claims.


 
Karen Smith
 
 
Date:
 













--------------------------------------------------------------------------------


March 24, 2018
Karen Smith




Exhibit B
Employee Confidential Information and Inventions Agreement






--------------------------------------------------------------------------------






Jazz Pharmaceuticals, Inc.
EMPLOYEE CONFIDENTIAL INFORMATION AND
INVENTIONS AGREEMENT
In partial consideration and as a condition of my employment or continued
employment with Jazz Pharmaceuticals, Inc., a Delaware corporation (which
together with any parent, subsidiary, affiliate, or successor is hereinafter
referred to as the “Company”), and effective as of the date that my employment
with the Company first commenced (or, if earlier, the date on which I began my
discussions with the Company concerning my employment by the Company), the
Company and I hereby agree as follows:
1.Noncompetition; At-Will Employment. During my employment with the Company, I
will perform for the Company such duties as it may designate from time to time
and will devote my best efforts to the business of the Company and will not,
without the prior written approval of an officer of the Company if I am not an
executive officer of the Company or the Board of Directors of the Company if I
am an executive officer of the Company, directly or indirectly participate in or
assist any business which is a current or potential supplier, customer, or
competitor of the Company or otherwise engage in activities which would conflict
with my employment by the Company. I agree that unless specifically provided in
another writing signed by me and an officer of the Company and duly authorized
by the Board of Directors, my employment by the Company is not for a definite
period of time. Rather, my employment relationship with the Company is one of
employment at will. This means that either the Company or I may terminate the
employment relationship at any time for any reason or no reason, with or without
cause or prior notice. Nothing in this Agreement is intended to create any
employment relationship or arrangement other than “at will” employment, Nor is
anything in this Agreement ,intended to give me any right to continued
employment by the Company or to limit my right or the Company’s right to
terminate my employment at any time. If I leave the employ of the Company, I
consent to the Company notifying my new employer (or any third party with whom I
maintain a consulting relationship) of my rights and obligations under this
Agreement.
2.Nonsolicitation. During the term of my employment by the Company, and for
twelve months thereafter, I shall not directly or indirectly, without the prior
written consent of the Company, solicit, recruit, encourage or induce any
employees, directors, consultants, contractors or subcontractors of the Company
to terminate their relationship with the Company, either on my own behalf or on
behalf of any other person or entity.
3.Confidentiality Obligation. I will hold all Confidential Information in
confidence and will not disclose, use, copy, publish, summarize, or remove from
the




Revised January 2015



--------------------------------------------------------------------------------






premises of the Company any Confidential Information, except (a) as necessary to
carry out my assigned responsibilities as a Company employee, and (b) upon and
after termination of my employment, only as specifically authorized in writing
by an officer of the Company. “Confidential Information” is all information
related to any aspect of the business of the Company which is either information
not known by actual or potential competitors of the Company or is proprietary
information of the Company, whether of a technical nature or otherwise.
Confidential Information includes, without limitation, inventions, disclosures,
processes, compounds, biological materials, gene sequences, systems, methods,
formulae, devices, patents, patent applications, trademarks, intellectual
properties, instruments, materials, products, patterns, compilations, programs,
techniques, sequences, designs, research or development activities and plans,
specifications, computer programs, source and object codes, costs of production,
prices and other financial data, sales-related data and information, promotional
methods, marketing plans, lists of names or classes of customers, or personnel,
lists of suppliers, business plans, business opportunities, financial
statements, financial models, or financial projections, information regarding
the compensation of the Company’s employees and other service providers and the
existence and content of any business discussions, negotiations or agreements
between the Company and any third party.
4.Information of Others. I will safeguard and keep confidential the proprietary
information of customers, vendors, consultants, and other parties with which the
Company does business to the same extent as if it were Company Confidential
Information. I will not, during my employment with the Company or otherwise, use
or disclose to the Company any confidential, trade secret, or other proprietary
information or material of any previous employer or other person, and I will not
bring onto the Company’s premises any unpublished document or any other property
belonging to any former employer or third party in violation of any lawful
agreement with that former employer or third party.
5.Company Property. I acknowledge and agree that I have no expectation of
privacy with respect to the Company’s electronic information systems and related
devices (including, without limitation, telecommunications systems, networking
or information processing systems, software, computer systems, voice mail, cell
phones, PDAs, security systems and facsimile, copy and scanning systems). I
understand that all information composed, sent or received on these systems is
and remains the property of the Company. The Company has the right to review,
audit, intercept, monitor, access and disclose all information created, received
or sent over its electronic information systems for any purpose. I further agree
that any property situated on the Company’s premises and owned by the Company is
subject to inspection by Company personnel at any time with or without notice.
All papers, records, data, notes, drawings, files, documents, samples, devices,
products, equipment, computer files, databases and other materials, including


2

--------------------------------------------------------------------------------





copies and in whatever form, relating to the business of the Company that I
possess or create as a result of my Company employment, whether or not
confidential, are the sole and exclusive property of the Company. In the event
of the termination of my employment, or at the Company’s request at any other
time, I will promptly deliver all such materials to the Company and will sign
and deliver to the Company the “Termination Certificate” attached hereto as
Exhibit A. I agree that I will not copy, delete or alter any information
contained in my Company computer before I return it to the Company. In addition,
if I have used any personal computer, server or e-mail system to receive, store,
review, prepare or transmit any Confidential Information I agree to provide the
Company with a computer-useable copy of all such Confidential Information and
then permanently delete and expunge such Confidential Information from those
systems; and I agree to provide the Company access to my system as reasonably
requested to verify that the necessary copying and/or deletion is completed.
6.Ownership of Inventions. All inventions, ideas, concepts, designs,
developments, techniques, processes, improvements, schematics, formulas,
compounds, compilations, methods, sequences, algorithms, trade secrets, software
programs, software and systems documentation, works of authorship and other
copyrightable works, and related know-how which result from work performed by
me, alone or with others, during any period that I am employed by the Company,
whether or not during normal working hours or on the premises of the Company,
which relate, directly or indirectly, to the business of the Company or which
arise out of my employment or from access to Company Confidential Information,
whether or not patentable, copyrightable, or qualified for other protection as
proprietary information or works (collectively “Inventions”) shall be the
property of the Company, and, to the extent permitted by law, shall be “works
made for hire.” I hereby assign and agree to assign to the Company or its
designee, without further consideration, my entire right, title, and interest in
and to all Inventions, other than Excluded Inventions (defined in Paragraph 7 of
this Agreement), including all rights to obtain, register, perfect, and enforce
patents, copyrights, trademark rights and other intellectual property protection
for Inventions. I will disclose promptly and in writing to the individual
designated by the Company or to my immediate supervisor all Inventions which I
have made or reduced to practice during my employment and for one year after my
employment. During and after my employment, I will assist the Company (at its
expense) in every proper way to obtain and enforce patents, copyrights,
trademarks and other forms of intellectual property protection on Inventions in
any and all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of applications,
specifications, assignments, recordations and all other instruments which the
Company shall deem necessary in order to apply for, claim, obtain, maintain and
transfer such rights and in order to assign and convey to the Company, its
successors, assigns and nominees, the sole and exclusive rights, title and


3

--------------------------------------------------------------------------------





interest in and to such Inventions, and any patents, copyrights, trademarks or
other intellectual property rights relating thereto.
7.Excluded Inventions. Attached hereto as Exhibit B is a list of all inventions,
improvements, and original works of authorship which I desire to exclude from
this Agreement, each of which has been made or reduced to practice by me prior
to the commencement of my employment by the Company (an “Excluded Invention”)
or, if no inventions are listed in Exhibit B, I represent there are no
inventions owned by me or in which I have an interest. I understand that this
Agreement requires disclosure, but not assignment, of any invention that
qualifies under Section 2870 of the California Labor Code, a copy of which is
attached hereto as Exhibit C. I agree that I will not incorporate, or permit to
be incorporated, any Excluded Invention in any Invention without the Company’s
prior written consent. If in the course of my employment I incorporate any
Excluded Invention into a Company process, machine or other work, I hereby grant
to the Company a non-exclusive, perpetual, fully-paid and royalty-free,
irrevocable and worldwide license, with rights to sublicense, to reproduce, make
derivative works of, distribute, publicly perform, and publicly display in any
form or medium, whether now known or later developed, make, have made, use,
sell, import, offer for sale and exercise any and all present or future rights
in such Excluded Invention.
8.Invention Records; Patent Applications. I agree to create and maintain, and to
make available to the Company’s legal counsel, adequate and current written
records of all Inventions made by me (alone or with others) during the term of
my employment with the Company. Such records will be kept in the form of notes,
sketches, drawings or other appropriate format. All such records will be
available to the Company at all times, and will be the sole property of the
Company. If the Company is unable, because of my mental or physical incapacity
or for any other reason to secure my signature to apply for or to pursue any
patent applications or copyright or trademark registrations covering any
inventions or original works of authorship assigned to the company hereunder, I
hereby irrevocably appoint the Company and its authorized officers and agents as
my agent and attorney-in-fact (which appointment is coupled with an interest) to
act for me and on my behalf to execute and further the prosecution and issuance
of letters patent and copyright and trademark registrations thereon and to do
all other lawfully permitted acts to further such purposes, with the same legal
effect as if I had executed them.
9.Prior Contracts. I represent that there are no other contracts to assign
inventions that are now in existence between any other person or entity and me.
I further represent that I have no other employments, consultancies, or
undertakings which would restrict and impair my performance of this Agreement.


4

--------------------------------------------------------------------------------





10.Agreements with the United States Government and Other Third Parties. I
acknowledge that the Company from time to time may have agreements with other
persons or with the United States Government or agencies thereof which impose
obligations or restrictions on the Company regarding Inventions made during the
course of work under such agreements or regarding the confidential nature of
such work. I agree to be bound by all such obligations or restrictions and to
take all action necessary to discharge the obligations of the Company under any
such agreements.
11.Prior to the termination of my employment, I will cooperate with the Company
in attending an exit interview and certify in writing that I have complied with
the requirements of this Agreement.
12.Miscellaneous.
(a)Governing Law. This Agreement and any related action shall be governed by,
and construed in accordance with, the laws of the State of California excluding
those laws that direct the application of the laws of another jurisdiction. I
expressly consent to personal jurisdiction and venue in the state and federal
courts for the county in which Company’s principal place of business is located
for any lawsuit filed there against me by Company arising from or related to
this Agreement.
(b)Enforcement. If any provision of this Agreement shall be determined to be
invalid or unenforceable for any reason, it shall be adjusted rather than
voided, if possible, in order to achieve the intent of the parties to the extent
possible. In any event, all other provisions of this Agreement, shall be deemed
valid, and enforceable to the full extent possible.
(c)Injunctive Relief; Consent to Jurisdiction. I acknowledge and agree that
damages will not be an adequate remedy in the event of a breach of any of my
obligations under this Agreement. I therefore agree that the Company shall be
entitled (without limitation of any other rights or remedies otherwise available
to the Company and without the necessity of posting a bond) to obtain an
injunction from any court of competent jurisdiction prohibiting the continuance
or recurrence of any breach of this Agreement. I hereby submit myself to the
jurisdiction and venue of the courts of the State of California for purposes of
any such action. I further agree that service upon me in any such action or
proceeding may be made by first class mail, certified or registered, to my
address as last appearing on the records of the Company.
(d)Attorneys’ Fees. If any party seeks to enforce its rights under this
Agreement by legal proceedings or otherwise, the non-prevailing party shall pay
all costs and expenses of the prevailing party.


5

--------------------------------------------------------------------------------





(e)Waiver. The waiver by the Company of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of the same or any other provision hereof.
(f)Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the successors, executors, administrators, heirs, representatives,
and assigns of the parties.
(g)Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.
(h)Headings. The Section headings herein are intended for reference and shall
not by themselves determine the construction or interpretation of this
Agreement.
(i)Severability. In case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
(j)Entire Agreement; Modifications. This Employee Confidential Information and
Inventions Agreement contains the entire agreement between the Company and the
undersigned employee concerning the subject matter hereof and supersedes any and
all prior and contemporaneous negotiations, correspondence, understandings, and
agreements, whether oral or written, respecting that subject matter. All
modifications to this Agreement must be in writing and signed by the party
against whom enforcement of such modification is sought.


[Signature Page Follows]




6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have executed this Employee Confidential Information and
Inventions Agreement as of the 9 day of April, 2015.




/s/ Karen Smith
Employee Signature
 
 
 
Karen Smith
Type/Print Employee's Name
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
Email:
 
 



    


                    


RECEIPT ACKNOWLEDGED:


Jazz Pharmaceuticals, Inc.


By:
Heather P. McGaughey
 
 
Title:
SVP, HR









7

--------------------------------------------------------------------------------






EXHIBIT A


TERMINATION CERTIFICATION
I certify that I do not have in my possession, nor have I failed to return to
Jazz Pharmaceuticals, Inc. (“the Company”), any papers, records, data, notes,
drawings, invention records, laboratory notebooks, files, documents, computer
files, databases, samples, devices, products, equipment, designs, computer
programs, and other materials, including reproductions of any of the above
items, belonging to the Company and its subsidiaries, affiliates, successors,
customers or collaborative partners.
I certify that I have complied with all the terms of the Company’s Employee
Confidential Information and Inventions Agreement signed by me, including the
reporting of any Inventions (as defined therein) conceived or made by me (solely
or jointly with others) covered by that agreement.
I agree that, in compliance with the Employee Confidential Information and
Inventions Agreement, I will hold in confidence and will not disclose, use,
copy, publish or summarize any Confidential Information (as defined in the
Employee Confidential Information and Inventions Agreement) of the Company or of
any of its customers, vendors, consultants or other parties with which it does
business.
I certify that, to the extent I am aware of any suspected violations of law or
Company policy related to financial reporting, healthcare compliance or
employment issues, I have reported the suspected violations to the Company’s
hotline or the Compliance or Legal departments or have provided the information
to Human Resources in the course of my exit interview.
I agree that for twelve months from the date of this Certificate, I will not
either directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees, directors, consultants, contractors or subcontractors to
terminate their relationship with the Company, either on my own behalf or on
behalf of any other person or entity.
Date:
 
 
 
 
 
 
 
 
 
 
Employee's Signature
 
 
 
 
 
 
 
 
 
 
 
Print Employee's Name
 
 
 
 
 
(Initial here) I am not aware of any compliance issues that have not been
reported
 
 
 
 
to management of the compliance department.



Revised January 2015



--------------------------------------------------------------------------------






EXHIBIT B


EXCLUDED INVENTIONS, IMPROVEMENTS, AND ORIGINAL WORKS OF AUTHORSHIP


(please mark N/A and initial if not applicable)




Title
Date
Identifying Number
Or Brief Description







--------------------------------------------------------------------------------






EXHIBIT C


California Labor Code
§ 2870. Application of provision providing that employee shall assign or offer
to assign rights in invention to employer.


(a)
Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:



(1)    Relate at the time of conception or reduction to practice of the
invention to     the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or


(2)    Result from any work performed by the employee for the employer.


(b)
To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.



Added Stats 1979 ch 1001 § 1; Amended Stats 1986 ch 346 § 1.




